Citation Nr: 0031599	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hydrocephalus with 
memory loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and N.G.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1971.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in April 1999.  This appeal 
originates from a decision dated in January 1997 by the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

By a decision entered in September 1993, the RO previously 
denied a claim of service connection for hydrocephalus with 
memory loss.  A notice of disagreement was filed with the 
denial, but a substantive appeal was not filed after issuance 
of a July 1994 statement of the case.  38 C.F.R. § 20.200 
(1993).  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
prior adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  The decision below includes a determination 
on the question of whether the claim should be reopened.


FINDINGS OF FACT

1.  A claim of service connection for hydrocephalus with 
memory loss was denied by the RO in September 1993; no appeal 
was perfected.

2.  Evidence received since the 1993 denial of service 
connection bears directly on the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the claim.

3.  The veteran has hydrocephalus with memory loss that is 
likely the result of head trauma during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented sufficient 
to reopen a claim of service connection for hydrocephalus 
with memory loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).

2.  The veteran has hydrocephalus with memory loss that is 
the result of injury incurred during active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  
Additionally, service connection may be granted for disease 
first diagnosed after service when all the evidence 
establishes that the disease was in fact incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

An noted in the introduction above, the veteran's claim of 
service connection was previously denied in September 1993 
and he did not perfect an appeal.  Consequently, the current 
claim of service connection may be considered on the merits 
only if "new and material evidence" has been submitted 
since the time of the prior adjudication.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, evidence available to the RO in 
September 1993 included records showing that the veteran was 
found to have hydrocephalus after being seen as early as 1992 
for certain neurologic complaints, including memory loss.  
Evidence received after the September 1993 denial includes 
February 1996 and June 1997 statements from individuals who 
knew the veteran in service, and knew of his having sustained 
a head injury while stationed in the Republic of Vietnam.  It 
was also noted that he had complained of recurring headaches, 
sometimes so severe that he was given special duty.  
Additionally, medical opinions have been provided by a VA 
physician which directly relate the veteran's hydrocephalus 
to head trauma he sustained in service.  

The lay statements noted above, considered in conjunction 
with the medical opinion relating hydrocephalus to service is 
new information that was not available to the RO in September 
1993.  Moreover, it supports the veteran's claim in a manner 
different from the evidence previously available, tending to 
prove his claim where previous evidence did not.  
Consequently, the Board finds that the newly received 
evidence is both new and material, sufficient to reopen the 
claim.  38 C.F.R. § 3.156.  

Turning to the merits of the claim of service connection, the 
Board notes that the testimony provided at the several 
hearings, along with the two lay statements from individuals 
who served with the veteran, tend to establish that the 
veteran indeed suffered a head injury in service.  In this 
regard the Board points out that the veteran is competent to 
describe such an event, and while his service medical records 
do not specifically document a head injury or treatment 
therefor, when examined for separation in August 1971, he 
gave a history of having had severe headaches in Vietnam.  
Given that nothing has been presented to cause the Board to 
question the credibility of the veteran or his former 
comrades, the Board is persuaded that the veteran likely had 
head trauma as alleged. 

As for the medical evidence of record, the VA physician who 
opined that hydrocephalus was attributable to in-service 
injury appears to have supported her opinion by reference to 
clinical findings that specifically suggested that the head 
injury was an old one, such as the veteran sustained in 
service.  This medical opinion is contradicted only by the 
absence of records showing hydrocephalus earlier than about 
1993; however, the VA physician has set forth a reason for 
such a delay in manifestations of the disease, which 
explanation stands uncontradicted.  Consequently, the Board 
finds that the preponderance of the evidence supports a 
conclusion that the veteran's hydrocephalus with memory loss 
began as a result of in-service injury.  A grant of service 
connection is warranted.


ORDER

Service connection for hydrocephalus with memory loss is 
granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


